ON APPLICATION FOR REHEARING
ODOM, J.
We have given most careful consideration to the brief filed by defendants in support of their application for rehearing and have examined all the authorities cited.
We cannot concede counsel’s point. in this case.
On June 10, 1920, the defendant, Bod-caw Valley Lumber Company, sued the plaintiff and procured the issuance of a writ of sequestration and had sequestered a certain amount of lumber which plaintiff claimed.
.Plaintif in this case, defendant in that suit, having failed to bond the seizure within ten days, the defendant Bodcaw Valley Lumber Company, plaintiff in that suit, had the sequestered property released to it on a forthcoming bond. It sold the property, and appropriated the proceeds. More than two years later it voluntarily dismissed its suit.
Subsequent to the dismissal of the suit plaintiff brought this suit against the de*206fendant and its surety on the release bond to recover the value of his property thus taken possession of and converted.
Defendant Bodcaw Valley Lumber Company admitted, in answer, that it had sold the lumber of which it got possession, but it made no effort to return said lumber to plaintiff or a like quantity and quality and value.
Counsel for defendants concede that plaintiff is within his rights in suing on the release bond; but, as we understand their contention, it is that the amount of recovery should be based upon the value of the property, not at the time it was thus obtained and converted, but upon its value at the termination of the litigation, it being shown that the price of lumber materially declined between the date on which it was seized in 1920 and the date on which the suit was tried. They cite many decisions of the Supreme Court. We have carefully read all of them and, in our opinion, not one of them supports their contention.
The leading case cited, on which they apparently rely and which has been followed in many other decisions cited by counsel, is that of Baker, et al., vs. Morrison, et al., 4 La. Ann. 372.
In that case the property sequestered was released to the defendant on a forthcoming bond/ The plaintiff in that case obtained judgment against the defendant for a certain amount. A writ of fi fa was issued and the return on the writ showed no property found.
Plaintiff then brought suit against the sureties on the bond, claiming judgment against them for the amount of the judgment against the original defendant, and there was judgment accordingly. The bond in that case authorized such a decree, but the court held that the provision in the bond providing for such a decree went be: yond the law and that the bond must be construed according to the law under which it was given. And the court said:
“The 279th article of the Code of Practice, which grants the right of bonding sequestered property, contemplates a security equivalent to the value of the goods released. Article 280 declares that the surety shall be responsible that the defendant shall not send the movables or slaves out of the jurisdiction of the court; that he shall not make improper use of them, and that he will faithfully present them after the definitive judgment, etc.”
And the court further said:
“The injury sustained by plaintiff is the value of the sequestered property which, if it had been presented, would have been applied to plaintiff’s claim. A judgment resting upon the mere standard of the amount of plaintiff’s claim without reference to the value of the property sequestered is therefore erroneous. As we have no evidence of the value of the property, the suit must be dismissed.”
In the case of Jacobson vs. Saville, 6 La. Ann. 277, cited by counsel, it was held that where a plaintiff sequestered goods and carried his . suit to final judgment and then seized and sold the goods sequestered under a, fi. fa. the sureties on the bond were released.
The case of Francis vs. Martin, 28 La. Ann. 410, cited by counsel, follows the Baker case to the effect that the injury sustained by plaintiff is the value of the sequestered property.
*207In the ease of Carroll & Co. vs. Hamilton, 30 La. Ann. 523, the court held that the sureties on a release bond cannot be held for more than the value of the property released from sequestration, regardless of the amount of the judgment.
In the case of Schmidt & Zeigler vs. Brown, 33 La. Ann. 418, in speaking of the penalty of such a bond, the court said:
“Under the jurisprudence as settled it is that in default of delivery the sureties are bound not for the value of the property but for the amount of the judgment, provided it does not exceed the value of the property.”
It is not held in any of the cited cases that the value of the property at the termination of the litigation is the measure of the damage, nor have we been able to find any which has so held.
In the instant case, the equities are all with the plaintiff. His property was seized and taken from him in 1920 when the price of lumber was high- Defendant Bodcaw Lumber Company got the benefit of the high price and now proposes to settle with plaintiff with a greatly reduced value. • The fact that after having the property sequestered and finally delivered to it on a release bond it voluntarily dismissed its suit, indicates that the seizure of the property was illegal. It therefore got illegal possession of plaintiff’s property and converted it. It cannot be permitted to take advantage of its unlawful act to its own advantage and to the detriment of plaintiff.
As above stated, defendant, Bodcaw Lumber Company, admits that it got possession of the property and sold it, and it does not propose to return the property. In fact, it could not do so, as the property has already been disposed of.
Inasmuch as it cannot restore the property and inasmuch as the measure of damages is the value of the property obtained, it must respond for the value of the property on the date on which it was taken.
• On the questions of fact presented, as to the amount and value of the lumber seized, we think our former judgment is correct.
Rehearing refused.